Case 2:19-cr-00065-Z-BR Document 69 Filed 08/18/20 Pageiofi PagelD 211

 

U.S. DISTRICT COURT
NORTHERN DISTRICT OF TEXAS

IN THE UNITED STATES DISTRICT COURT FILED
FOR THE NORTHERN DISTRICT OF TEXAS
AMARILLO DIVISION AUG | 8 2020

   

 

 

 

UNITED STATES OF AMERICA § rn
§ CLER , U.S. DISTRICT COURT
QV
Plaintiff, § Deputy |
: j
v. § 2:19-CR-00065-Z-BR-(2)
§
MELISSA LYNN DIETRICH §
§
Defendant. §

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On August 3, 2020, the United States Magistrate Judge issued a Report and
Recommendation Concerning Plea of Guilty (“Report and Recommendation”) in the above
referenced cause. Defendant Melissa Lynn Dietrich filed no objections to the Report and
Recommendation within the fourteen-day period set forth in 28 U.S.C. § 636(b)(1). The Court
independently examined all relevant matters of record in the above referenced cause—including
the elements of the offense, Factual Resume, Plea Agreement, and Plea Agreement Supplement—
and thereby determined that the Report and Recommendation is correct. Therefore, the Report and
Recommendation is hereby ADOPTED by the United States District Court. Accordingly, the Court
hereby FINDS that the guilty plea of Defendant Melissa Lynn Dietrich was knowingly and
voluntarily entered; ACCEPTS the guilty plea of Defendant Melissa Lynn Dietrich; and
ADJUDGES Defendant Melissa Lynn Dietrich guilty of Count Three in violation of 18 U.S.C. §

4. Sentence will be imposed in accordance with the Court’s sentencing scheduling order.

Mg growed

MAT/HEW J. KACSMARYK
UNJED STATBS DISTRICT JUDGE

SO ORDERED, August [g , 2020.

 
